  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )      CRIMINAL ACTION NO.
        v.                             )        2:18cr243-MHT
                                       )             (WO)
ROBERT REYNOLDS, JR.                   )

                            OPINION AND ORDER

    For the reasons set forth below, defendant Robert

Reynolds, Jr.’s motion to continue will be granted and

his jury selection and trial, now set for March 13,

2019,        will    be   continued        pursuant   to   18    U.S.C.

§ 3161(h)(7).

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,       785   F.2d    1506,     1516   (11th Cir. 1986),    the

court    is    limited      by   the   requirements   of   the   Speedy

Trial Act, 18 U.S.C. § 3161. The Act provides in part:

              “In any case in which a plea of not
              guilty is entered, the trial of a
              defendant charged in an information or
              indictment with the commission of an
              offense shall commence within seventy
              days from the filing date (and making
              public)   of    the   information   or
              indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”    §     3161(h)(7)(A).           In   granting        such    a

continuance,     the      court     may    consider,     among     other

factors, whether the failure to grant the continuance

“would deny counsel for the defendant ... reasonable

time necessary for effective preparation, taking into

account        the       exercise         of    due       diligence.”

§ 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Reynolds in a speedy trial.

Defense counsel requests additional time to finalize

the terms of Reynolds’s plea agreement and to evaluate

further   the        interaction     of    pending     state     charges

against   Reynolds      with   his instant      federal    case.      The

                                    2
government    does       not   oppose     a   continuance.      The    court

concludes    that    a    continuance         is   warranted    to    enable

Reynolds and his counsel to have sufficient time to

resolve this case.

                                    ***

    Accordingly, it is ORDERED that:

    (1) Defendant          Robert    Reynolds,        Jr.’s     motion    to

continue (doc. no. 279) is granted.

    (2) The jury selection and trial, now set for March

13, 2019, are reset for April 8, 2019, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States      Courthouse         Complex,        One     Church        Street,

Montgomery, Alabama.

    DONE, this the 5th day of March, 2019.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
